UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 05-2423



FESSEHAIE ASMARE MITIKU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-844-547)


Submitted:   October 13, 2006             Decided:   November 7, 2006


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Solomon Bekele, LAW OFFICES OF SOLOMON & ASSOCIATES, Silver Spring,
Maryland, for Petitioner.    Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Michele Y. F.
Sarko, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Fessehaie     Asmare    Mitiku,    a   native    and     citizen    of

Ethiopia, petitions for review of a decision of the Board of

Immigration     Appeals    (Board)    affirming     the   immigration     judge’s

denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture. Mitiku challenges

the finding that he failed to meet his burden of proof to qualify

for asylum.     We will reverse this decision only if the evidence

“was so compelling that no reasonable fact finder could fail to

find the requisite fear of persecution.”                Rusu v. INS, 296 F.3d

316,   325   n.14   (4th   Cir.     2002)   (internal     quotation    marks    and

citations omitted).        We have reviewed the evidence of record, and

conclude that substantial evidence supports the holding that Mitiku

failed to show past persecution or the well-founded fear of future

persecution necessary to establish eligibility for asylum.                 See 8

C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is on

the alien to establish eligibility for asylum); INS v. Elias-

Zacarias, 502 U.S. 478, 483 (1992) (same).

             Moreover, since Mitiku cannot sustain his burden on the

asylum claim, he cannot establish his entitlement to withholding of

removal.     See Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004)

(“Because the burden of proof for withholding of removal is higher

than for asylum--even though the facts that must be proved are the

same--an applicant who is ineligible for asylum is necessarily


                                      - 2 -
ineligible   for   withholding       of     removal   under   [8   U.S.C.]

§ 1231(b)(3).”).

          We also find that substantial evidence supports the

finding that Mitiku fails to meet the standard for relief under the

Convention Against Torture.      To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2006).             Mitiku failed to make the

requisite showing before the immigration judge.

          Accordingly,   we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          PETITION DENIED




                                 - 3 -